MEMORANDUM **
Carol Mardeusz appeals pro se the district court’s summary judgment in her action for injunctive relief under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12102. We have jurisdiction under 28 U.S.C. § 1291. We review entry of summary judgment de novo, Playboy Enter. v. Welles, 279 F.3d 796, 800 (9th Cir.2002), and we dismiss the appeal as moot.
The relief sought by Mardeusz, an injunction forcing the state court to implement her proposed ADA accommodations during her criminal trial, became moot once her criminal trial ended. See Bernhardt v. County of Los Angeles, 279 F.3d 862, 871 (9th Cir.2002) (“Where the activities sought to be enjoined already have occurred, and the appellate courts cannot undo what has already been done, the action is moot, and must be dismissed.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.